OPINION.
Teammell :
The question here presented is whether the petitioner should be permitted to inventory its goods on hand at the end of 1920 on the basis of cost or market, whichever is less, or should be restricted to the cost basis at the end of the year since he used the cost basis at the beginning of the year.
Inventories prior to December 31, 1920, were taken at cost. In the case of Ben C. Doherty & Co., 11 B. T. A. 812, we held that in 1920, pursuant to the regulations of the Treasury Department, a taxpayer was permitted to change his basis of inventory in that year to the basis of cost or market, whichever is less. The market being less than cost, we think that the petitioner should be permitted to use the market.
On the question of fact as to the cost and market of the goods in question, we think the evidence clearly supports the petitioner’s contention and our findings of fact.

Judgment will be entered umder Rule 50.